The following opinion was filed October 6, 1914:
Per Curiam.
Defendant moves for a rehearing on one point. By conclusion of law numbered 4J, the printed case *250sliows that tbe court found that the contractor was entitled to recover damages “for the change in the method of constructing the railings.” Under conclusion numbered 16,’ plaintiff was allowed to recover damages “on account of expansion joints.” Roth of these conclusions related to damages alleged to have been suffered on account of the construction of the parapet railings. The defendant admitted liability on account of the plans being defective in not providing for a sufficient number of expansion joints in these railings. This court assumed that this admission covered both items of alleged liability. This was a mistake. Conclusion 4-J was intended to cover a claim for damages on account of a change in the method of constructing the railings ordered by the engineer which required a more expensive mixture of materials and a higher class of workmanship than was required by the plans and specifications. The plaintiff requested the court to find that this change was authorized and ratified by the committee of the county board. The court refused to so find. We do not know whether the court thought the evidence did not warrant such a finding or that it was immaterial. A finding should be' made to cover the matter. In reference to conclusion and the twenty-fourth finding of fact on which it is based, the following questions are left open for litigation: (1) Was the change ordered by the committee ‘of the county board? (2) If not, then was the change such a one as the architect had the right to order under the rules of law defining his power to order changes as laid down in the former opinion ? ' (3) The damages suffered by the contractor, if the necessary facts are found to entitle its assignee to recover.
No rehearing is necessary, and the motion therefor is de- • nied. The former decision is modified in accordance with this opinion. No costs are allowed, except the plaintiff must pay the clerk’s fee.
It is so ordered.